Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus announces results for first quarter 2009 << TSX: ERF.UN NYSE: ERF >> CALGARY, May 8 /CNW/ - Enerplus Resources Fund ("Enerplus") is pleased to report our first quarter results for 2009. Although the first quarter of 2009 was a continuation of one of the most economically challenging times in recent history, we are pleased to report that our operating and financial results were in line with expectations. We continue to enjoy the benefits of one of the strongest balance sheets in our sector, allowing us to remain focused on our operations and our plans to improve our overall business. We are on target with our production volumes, development capital spending, operating and general and administrative costs. << - Production in the quarter averaged approximately 95,000 BOE/day, 7% higher than the first quarter of 2008 and in line with our expectations. As a result of reduced capital spending in 2009, we are expecting production volumes to be lower throughout the remainder of the year. We continue to anticipate average daily production volumes of 91,000 BOE/day with an exit rate of approximately 88,000 BOE/day based upon development capital spending of $300 million. - We realized an average selling price of $5.13/Mcf for our natural gas, a 32% decrease from the first quarter of 2008. Our crude oil production realized an average price of $42.41/bbl, down over 50% from the first quarter of 2008. - As a result of lower commodity prices, cash flow from operations during the quarter was $169.4 million, 34% lower than during the same period last year. In conjunction with the drop in prices and cash flows, we reduced our monthly cash distributions to unitholders in February to $0.18/unit in order to preserve our financial flexibility. Approximately 53% of our cash flow was distributed to unitholders during the quarter versus 75% last year. - When we combine cash distributions paid to unitholders with development capital spending, our adjusted payout ratio for the quarter was 112% or 107% before adjustments for working capital. - We continued to invest in our asset base with approximately $99 million spent on development drilling and optimization activities during the quarter. We drilled 123 net wells with a 99% success rate this quarter with approximately 84% of our capital spent on operated properties. - We realized cash gains of $14.3 million on our natural gas hedges and $31.6 million on our crude oil hedges. We hold downside protection on approximately 27% of our crude oil production for the remainder of the year at an effective price of over US$93.00/bbl, and approximately 26% downside protection on our natural gas production at an effective price of over $7.50/Mcf based on current forward market prices. - Our balance sheet remains very strong with a debt to 12 month trailing cash flow of 0.6x. >> SELECTED FINANCIAL RESULTS This news release contains certain forward-looking information and statements. We refer you to the end of the news release for our disclaimer on forward-looking information and statements. For information on the use of the term "BOE" see "Information Regarding Disclosure in this News Release and Oil and Gas Reserves, Resources and Operational Information" at the conclusion of this news release. << For the three months ended March 31, 2009 2008 Financial (000's) Cash Flow from Operating Activities $ 169,388 $ 256,216 Cash Distributions to Unitholders(1) 89,537 192,358 Cash Withheld for Acquisitions and Capital Expenditures 79,851 63,858 Net Income 51,786 121,394 Debt Outstanding (net of cash) 739,170 1,097,821 Development Capital Spending 99,243 126,262 Acquisitions 1,977 1,765,069 Divestments 13 2,122 Actual Cash Distributions paid to Unitholders $ 0.61 $ 1.26 Financial per Weighted Average Trust Units(2) Cash Flow from Operating Activities $ 1.02 $ 1.74 Cash Distributions per Unit(1) 0.54 1.30 Cash Withheld for Acquisitions and Capital Expenditures 0.48 0.44 Net Income 0.31 0.82 Payout Ratio(3) 53% 75% Adjusted Payout Ratio(3) 112% 125% Selected Financial Results per BOE(4) Oil & Gas Sales(5) $ 35.24 $ 62.10 Royalties (6.43) (11.57) Commodity Derivative Instruments 5.38 (1.35) Operating Costs (9.95) (8.96) General and Administrative (2.05) (1.85) Interest and Other Income and Foreign Exchange (0.91) (0.84) Taxes (0.10) (1.18) Asset retirement obligations settled (0.43) (0.50) Cash Flow from Operating Activities before changes in non-cash working capital $ 20.75 $ 35.85 Weighted Average Number of Trust Units Outstanding Including Equivalent Exchangeable Partnership Units (thousands) 165,716 147,482 Debt/Trailing 12 Month Cash Flow Ratio(6) 0.6x 1.0x SELECTED OPERATING RESULTS For the three months ended March 31, 2009 2008 Average Daily Production Natural gas (Mcf/day) 338,857 307,746 Crude oil (bbls/day) 34,427 33,256 Natural gas liquids (bbls/day) 4,059 4,603 Total daily sales (BOE/day) 94,962 89,150 % Natural gas 59% 58% Average Selling Price(5) Natural gas (per Mcf) $ 5.13 $ 7.52 Crude oil (per bbl) 42.41 86.02 NGLs (per bbl) 40.59 69.75 CDN$/US$ exchange rate 0.80 1.00 Net Wells drilled 123 125 Success Rate(7) 99% 100% (1) Calculated based on distributions paid or payable. (2) Based on weighted average trust units outstanding for the period, including exchangeable partnership units. (3) Payout ratio is calculated as cash distributions to unitholders divided by cash flow from operating activities. Adjusted payout ratio is calculated as cash distributions to unitholders plus development capital and office expenditures divided by cash flow from operating activities. See "Non-GAAP Measures" in the following Management's Discussion and Analysis. (4) Non-cash amounts have been excluded. (5) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (6) Including the trailing 12 month cash flow of Focus Energy Trust for 2008. (7) Based on wells drilled and cased. Trust Unit Trading Summary TSX - ERF.un NYSE - ERF for the three months ended March 31, 2009 (CDN$) (US$) High $ 28.00 $ 23.65 Low $ 16.75 $ 12.85 Close $ 20.80 $ 16.37 2009 Cash Distributions Per Trust Unit Payment Month CDN$ US$ January $ 0.25 $ 0.20 February 0.18 0.14 March 0.18 0.15 First Quarter Total $ 0.61 $ 0.49 2 As at March 31, 2009 Production Capital Wells Drilled Volumes Spending Play Type (BOE/day) ($millions) Gross Net Shallow Gas 24,411 29.2 117 103 Crude Oil Waterfloods 16,166 8.3 2 1 Tight Gas 15,387 29.1 20 11 Bakken Oil/Tight Oil 10,794 11.1 1 1 Other Conventional Oil & Gas 28,204 13.2 30 7 Total Conventional 94,962 90.9 170 123 Oil Sands - 8.3 - - Total 94,962 99.2 170 123 >> Our development capital program in the first quarter was primarily focused on our natural gas assets and accounted for close to 75% of our conventional development spending. Our capital spending program will remain sensitive to the current pricing environment, and if we continue to see weak natural gas prices we may shift more of our capital program into oil projects throughout the remainder of the year. Tommy Lakes received the majority of the capital spent in the quarter in our tight gas resource play. Tommy Lakes is a winter access only property in northeastern British Columbia and we completed our 14 well winter drilling program including the successful drilling of our first horizontal well on these lands. We are evaluating the results of the horizontal drilling to determine what additional opportunities may exist in this area. We also drilled 103 net wells on our shallow gas resource play properties in the first quarter, with the majority of this capital focused at Shackleton where we drilled 49 wells and tied in 80. The remainder of our capital was spent between our Sleeping Giant Bakken oil play in the U.S., our crude oil waterflood resource plays and other conventional assets in Canada. DEFERRAL OF KIRBY OIL SANDS PROJECT On April 17, 2009 we announced the deferral of our Kirby Oil Sands project. While we believe there is long-term value in the Kirby project, the current cost structures, commodity price environment and our cost of capital do not offer a sufficient economic return for additional investment at this time. We plan to complete an updated resource assessment this summer based on new data resulting from our seismic program which began in late 2008 and to complete the regulatory application process by this fall as originally planned. We will not, however, continue the advance engineering work which would have led to a sanctioning decision later in 2009. As we had already significantly reduced our spending plans on Kirby for 2009 to $25 million, we only expect a modest decrease in the order of $5 million this year. We expect to redeploy this capital into our growth budget, focusing on tight oil and tight gas development opportunities. We will continue to monitor economic, regulatory, market and technical developments which impact oil sands development and will revisit our plans for Kirby as circumstances warrant. 2 Our strategic focus for this year has not changed. We are fortunate to possess one of the strongest balance sheets in our sector, affording us the flexibility to pursue acquisitions in tight gas and tight oil. The continued deterioration of the North American economy and reduced access to credit has resulted in an increase in assets for sale. However, there still remains some disparity between buyers and sellers expectations. In addition, we continue to assess our portfolio of assets to identify those that may not be core to our long-term business strategy and would look to sell these assets at the appropriate time. We are also working on our plans to convert to a corporation with the implementation of the SIFT tax beginning in 2011. We continue to believe there is value in keeping our trust structure and preserving our tax pools during the exemption period. Converting to a corporation would be a change in our legal structure only and would not change our business strategy. Our assets are well- suited to a distribution-oriented business model and we continue to expect a significant portion of our cash flow will be paid directly to our investors if we were to convert to a corporation. Finally, we are committed to managing our business prudently and responsibly in these difficult economic times. We are continually reviewing our operations for ways to improve our business and drive efficiencies throughout our organization. We are also carefully monitoring both our development capital spending and our distribution levels to ensure that we are minimizing any increases in debt and preserving our balance sheet for acquisition opportunities. Our experience has shown that opportunities arise in times of uncertainty. We have a proven track record of acquiring quality assets at opportune times and we expect to be able to utilize our financial strength and skills to position ourselves to add assets that will continue to sustain our business model. MANAGEMENT'S DISCUSSION AND ANALYSIS ("MD&A") The following discussion and analysis of financial results is dated May 7, 2009 and is to be read in conjunction with: << - the audited consolidated financial statements as at and for the years ended December 31, 2008 and 2007; and - the unaudited interim consolidated financial statements as at and for the three months ended March 31, 2009 and 2008. >> The following MD&A contains forward-looking information and statements.
